Citation Nr: 9935876	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right lower leg, muscle group XII, with 
tender scarring, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  


REMAND

Upon review of this appeal, it appears that further 
development is necessary before the Board may adjudicate the 
issues certified for appeal.  Initially, the Board notes that 
in the veteran's Informal Hearing Presentation, dated in 
April 1999, the veteran's representative raises an issue of 
whether the RO decision in October 1969 was clearly and 
unmistakably erroneous regarding the ratings assigned for the 
veteran's service-connected residuals of multiple gunshot 
wounds.  The representative argues, in essence, that the 
applicable rating criteria, including 38 C.F.R. § 4.56, 
dictates higher ratings, given the nature of the veteran's 
wounds.  The Board finds that this newly raised issue is 
inextricably intertwined with the veteran's claim for an 
increased rating for residuals of a gunshot wound to the 
right lower leg, muscle group XII, with tender scarring, 
currently evaluated as 10 percent disabling, and the TDIU 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 182-83 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  That is, the CUE issue, which is not in 
appellate status and has not been adjudicated by the RO, is 
intertwined with the increased rating and TDIU claims on 
appeal because there is a very real potential that the 
conclusion reached in the CUE claim would have a meaningful 
impact upon the issues that is currently in appellate status.  
Hoyer v. Derwinski, 1 Vet. App. 180 (1991); Harris, supra.  
As such, the clear and unmistakable error issue must be 
resolved before proceeding to adjudication of the increased 
rating and TDIU claims. 

Additionally, the Board notes that in a July 1998 hearing at 
the RO, the veteran testified that he was not receiving 
Social Security Disability benefits, but that he had applied 
for such benefits and was denied.  The Board notes that 
although Social Security records are not binding on decisions 
made by the VA, such records may be helpful in adjudicating 
the veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  It does not appear that the veteran's 
Social Security Administration records have been associated 
with his claims file, and as such, an attempt should be made 
to locate any such records, including the decision denying 
the veteran's claim for benefits. 

Furthermore, the Board notes that the RO appears to have 
adjudicated the veteran's claim for an increased rating for 
PTSD, currently evaluated as 50 percent disabling, under both 
the current and former versions of the regulations pertaining 
to evaluation of mental disorders.  In that regard, the Board 
notes that effective November 7, 1996, certain amendments 
were made to those regulations.  See 61 Fed. Reg. 52695-52702 
(1996) (presently codified at 38 C.F.R. §§ 4.125-4.130 
(1998).  In the present appeal, the veteran's claim for an 
increased rating for PTSD was filed on August 4, 1997, which 
was after the amendments to the regulations for evaluating 
mental disorders were made effective.  Thus, the only 
regulations to properly consider in this claim are the 
current regulations, codified at 38 C.F.R. §§ 4.125-4.130 
(1998).  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991)(both versions of a law or regulation are considered 
only when the change to the pertinent law or regulation takes 
place after the claim was filed). 

The RO also adjudicated the issue of an increased rating for 
residuals of a gunshot wound to the right lower leg, muscle 
group XII, with tender scarring, currently evaluated as 10 
percent disabling, under both the current and former versions 
of the regulations pertaining to evaluation of muscle 
injuries.  The Board notes that effective June 3, 1997, 
certain amendments were made to those regulations.  See 62 
Fed. Reg. 30327-28.  In the present appeal, the veteran's 
claim for an increased rating for his residuals of a gunshot 
wound of the right lower leg was filed after the amendments 
to the regulations for evaluating muscle injuries were made 
effective.  Thus, the only regulations to properly consider 
in this claim are the current regulations.  Karnas, supra. 

Finally, the Board notes that the veteran's Application for 
Increased Compensation Based on Unemployability was received 
by the RO in August 1997.  The Board finds that in light of 
the time that has passed since the veteran filed his claim, 
it would be helpful to obtain more updated information 
regarding his employability status since August 1997.  

In light of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  The RO should develop the issue of 
whether the rating decision dated October 
7, 1969 was clearly and unmistakably 
erroneous regarding rating residuals of 
multiple gun shot wounds.  

2.  The RO should contact the Social 
Security Administration and request 
copies of any records associated with the 
veteran's claim for Social Security 
benefits.  If there are no available 
records, or if for some reason the 
records cannot be obtained, such should 
be clearly documented in the veteran's 
claims file. 

3.  The veteran should be requested to 
provide an updated statement regarding 
his employability since August 1997.

4.  After completion of the foregoing, 
the RO should issue a supplemental 
statement of the case that reflects  that 
the only applicable rating criteria for 
the veteran's PTSD and residuals of a 
gunshot wound of the right lower leg are 
the current version of those regulations 
pertaining to evaluation of mental 
disorders and muscle injuries (effective 
November 7, 1996, and June 3, 1997, 
respectively). 

5.  If any part of the CUE claim is 
denied, the RO must readjudicate the TDIU 
claim.  If the CUE claim is denied, the 
veteran must be informed of his appellate 
rights.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The veteran may submit additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


